MEMORANDUM*
We have jurisdiction over this appeal, Knox v. Southwest Airlines, 124 F.3d *5081103, 1106 (9th Cir.1997), and can consider the merits of defendants’ arguments, Hydride v. Hunter, 500 F.3d 978, 986 (9th Cir.2007).
Defendants did not violate McComb’s free speech and free exercise rights by preventing her from making a proselytizing graduation speech. Cole v. Oroville Union High School District, 228 F.3d 1092, 1101 (9th Cir.2000); Lassonde v. Pleasanton Unified School District, 320 F.3d 979, 983 (9th Cir.2003). Nor did they violate McComb’s right to equal protection; they did not allow other graduation speakers to proselytize.
REVERSED and REMANDED for dismissal of the claims that are the subject of this appeal.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.